Case 14-32668        Doc 41     Filed 01/22/19     Entered 01/22/19 11:33:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-32668
         Stefannie I Bruce

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/08/2014.

         2) The plan was confirmed on 01/09/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/02/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $18,000.00.

         10) Amount of unsecured claims discharged without payment: $4,545.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-32668      Doc 41     Filed 01/22/19        Entered 01/22/19 11:33:31                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $50,843.39
        Less amount refunded to debtor                             $87.67

 NET RECEIPTS:                                                                                    $50,755.72


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $2,453.90
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $6,453.90

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T MOBILITY II LLC             Unsecured            NA         246.00           246.00        246.00        0.00
 CAPITAL ONE AUTO FINANCE         Unsecured      6,287.00       4,050.71         4,050.71      4,050.71        0.00
 DIRECTV                          Unsecured         228.00        228.32           228.32        228.32        0.00
 HEALTHCARE ASSOC CREDIT UNION    Unsecured            NA         364.91           364.91        364.91        0.00
 ILLINOIS BELL TELEPHONE COMPAN   Unsecured         167.00        167.13           167.13        167.13        0.00
 ILLINOIS STUDENT ASSIST COMM     Unsecured            NA     16,420.11        16,420.11      16,420.11        0.00
 INTERNAL REVENUE SERVICE         Priority       1,104.17       1,104.17         1,104.17      1,104.17        0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA         662.47           662.47        662.47        0.00
 LAKEWOOD FALLS PHASE #5 HOA      Secured           398.00        398.00           398.00        398.00        0.00
 MIDLAND FUNDING LLC              Unsecured         782.00        781.11           781.11        781.11        0.00
 MIDLAND FUNDING LLC              Unsecured      1,619.00       1,619.32         1,619.32      1,619.32        0.00
 OPPORTUNITY FINANCIAL LLC        Unsecured      1,850.00       1,306.47         1,306.47      1,306.47        0.00
 EDUCATION SALLIE MAE             Unsecured      2,795.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE             Unsecured      1,397.00            NA               NA            0.00       0.00
 SPRING GREEN LAWN CARE/CREDIT    Unsecured         153.00           NA               NA            0.00       0.00
 STATE COLLECTION SERVI           Unsecured          62.00           NA               NA            0.00       0.00
 ADVENTIST BOLINGBROOK HOSPITA    Unsecured      1,660.00            NA               NA            0.00       0.00
 CU RECOVERY INC                  Unsecured         420.00           NA               NA            0.00       0.00
 EDUCATION AES/WELLS FARGO        Unsecured      7,100.00            NA               NA            0.00       0.00
 EDUCATION AES/WELLS FARGO        Unsecured      3,059.00            NA               NA            0.00       0.00
 EDUCATION AES/WELLS FARGO        Unsecured      5,918.00            NA               NA            0.00       0.00
 EMERGENCY HEALTHCARE             Unsecured          63.00           NA               NA            0.00       0.00
 EDUCATION FED LOAN SERV          Unsecured     10,570.00            NA               NA            0.00       0.00
 EDUCATION FED LOAN SERV          Unsecured      2,492.00            NA               NA            0.00       0.00
 FIRST PREMIER BANK               Unsecured         387.00           NA               NA            0.00       0.00
 GROVE DENTAL                     Unsecured         267.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-32668       Doc 41      Filed 01/22/19    Entered 01/22/19 11:33:31                Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim       Principal       Int.
 Name                               Class   Scheduled        Asserted      Allowed        Paid          Paid
 ILLINOIS STATE TOLL HWY AUTH   Unsecured         216.00             NA           NA            0.00        0.00
 EDUCATION LEWIS UNIVERITY      Unsecured         507.00             NA           NA            0.00        0.00
 NATIONAL RECOVERY              Unsecured         810.00             NA           NA            0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured      1,912.00       15,137.29     15,137.29     15,137.29         0.00
 WELLS FARGO HOME MORTGAGE      Secured        1,815.81         1,815.81     1,815.81      1,815.81         0.00
 WELLS FARGO HOME MORTGAGE      Secured             0.00            0.00         0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal               Interest
                                                            Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                 $0.00
       Mortgage Arrearage                                  $1,815.81          $1,815.81                 $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00                 $0.00
       All Other Secured                                     $398.00            $398.00                 $0.00
 TOTAL SECURED:                                            $2,213.81          $2,213.81                 $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                 $0.00
        Domestic Support Ongoing                               $0.00              $0.00                 $0.00
        All Other Priority                                 $1,104.17          $1,104.17                 $0.00
 TOTAL PRIORITY:                                           $1,104.17          $1,104.17                 $0.00

 GENERAL UNSECURED PAYMENTS:                           $40,983.84           $40,983.84                  $0.00


 Disbursements:

        Expenses of Administration                             $6,453.90
        Disbursements to Creditors                            $44,301.82

 TOTAL DISBURSEMENTS :                                                                        $50,755.72




UST Form 101-13-FR-S (9/1/2009)
Case 14-32668        Doc 41      Filed 01/22/19     Entered 01/22/19 11:33:31            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
